          Case 1:18-cr-00293-RJL Document 29 Filed 12/05/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                   :
                                            :
              v.                            :
                                            :
SEAN T. JOHNSON                             :      Case Number: 18-CR-00293 (RJL)
                                            :
                     Defendant.             :
                                            :
                                            :

                                NOTICE OF APPEARANCE

       The United States of America by and through its attorney, hereby informs the Court that

Assistant United States Attorney Michelle Zamarin is entering her appearance in the above

captioned matter as co-counsel for the United States of America.


                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney


                                            By:____/s/____________
                                            Michelle Zamarin
                                            Assistant United States Attorney
                                            DC Bar No. 474240
                                            Michelle.zamarin@usdoj.gov
                                            555 4th Street, N.W.
                                            Washington, DC 20530
                                            (202) 252-6931
